Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
31 , 2003








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 31 , 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00818-CV
____________
 
IN RE DOUGLAS HUFF FLORES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On July 23, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In his petition, relator
seeks to have this Court compel the clerk and judge of the 183rd District Court
in Harris County to forward his article 11.07 post-conviction application for
writ of habeas corpus, together with the related record, to the Court of
Criminal Appeals.  According to relator=s petition, the trial judge has apparently ordered the clerk
to forward the application and record to the Court of Criminal Appeals.




To obtain mandamus relief, settled law requires the relator to establish: A(1) he has no other adequate legal
remedy; and (2) under the relevant facts and law, the act sought to be
compelled is purely ministerial.@ 
State ex rel. Hill v.
Court of Appeals, 34 S.W.3d 924, 927 (Tex. Crim.
App. 2001).  Relator
has not demonstrated the trial court did not perform its ministerial duty.  
Therefore, it appears relator=s complaint is against the clerk of
the trial court.  This Court may issue a
writ against a court clerk only to enforce our own jurisdiction.  See Tex.
Gov=t Code Ann. ' 22.221(a) (court of appeals may
issue writ of mandamus necessary to enforce its jurisdiction).  We have no jurisdiction over post-conviction
applications for writ of habeas corpus under article 11.07 of the Code of Criminal
Procedure.  See Tex. Code Crim. Proc. Ann. art.
11.07 (post-conviction writs in felony cases are returnable to Court of
Criminal Appeals).
We deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed July 31, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.